Citation Nr: 0725259	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition.

2.  Entitlement to service connection for a left leg (knee) 
condition, as secondary to a left foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 
2003, April 2004, and December 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran currently suffers from residuals of the in-service 
left foot injury.   

3.  The competent medical evidence does not relate a left leg 
(knee) condition to the veteran's in-service left foot 
injury.   


CONCLUSIONS OF LAW

1.  A left foot condition was not incurred or aggravated 
during active service; nor is it proximately due to or the 
result of a left foot condition.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 3.159, 3.303, 
3.310 (2006).  

2.  A left leg (knee) condition is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.159, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in November 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in her possession that 
pertained to the claim, namely by requesting any additional 
evidence concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Also in that correspondence, the RO informed the veteran as 
to what the evidence must show to establish service 
connection on a secondary basis and specifically requested 
that the veteran send any evidence in her possession that 
pertained to the claim.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO also obtained two VA opinions, one dated in 
September 2004 and the other dated in March 2007.  The latter 
is fully compliant with the Board's remand directives of 
November 2006.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991). 

Analysis

The veteran contends that she currently suffers from chronic 
residuals of a foot injury incurred in service.  The veteran 
also contends that she has left leg and knee pain as a result 
of the chronic residuals of the claimed in-service injury.  
The veteran's service medical records confirm that she 
injured her left foot in service, but the medical evidence 
does not show that she currently has either a left foot or 
left leg/knee disability medically linked to that injury.

The veteran's service medical records show that in July 1979, 
she sustained an injury to her left foot after dropping a 
tire on it.  The examining physician's impression at that 
time was bruising of the left foot.  A radiology report 
showed that X-rays were negative at that time.  The veteran's 
service medical records are negative for any follow-up 
treatment of this injury and the first record of subsequent 
complaints of foot pain appeared in a VAMC treatment note, 
dated in February 2003.  In that note, Dr. T.S. reported that 
the veteran complained of pain in both feet after standing 
for long periods.  

The veteran was provided with a VA examination for the 
purpose of determining whether the veteran currently suffered 
from chronic residuals of the in-service foot injury.  In a 
VA medical opinion, dated in March 2007, Dr. K.M. stated that 
there was no objective evidence of any chronic residuals of 
in-service injury to the left foot.  Dr. K.M. explained that 
the service medical records included no record of follow-up 
visits for the left foot injury and that the veteran did not 
complain of any foot problems until February 2003.  Dr. K.M. 
explained that when the veteran did present with foot pain in 
2003, it was for pain in both feet.  Dr. K.M. stated that if 
the current complaint was the result of injury sustained in 
1979, it would have been in the left foot only and not both 
feet.  

Dr. K.M. also noted that the medical records in the veteran's 
claims file showed that she had injured herself in March 2003 
after slipping and falling on ice.  This injury, Dr. K.M. 
stated, resulted in a diagnosis of a "stretching of anterior 
tibiofibular ligament due to sprain or inversion injury of 
the left ankle."  Dr. K.M. attributed any residual pain in 
the ankle that the veteran now had to the March 2003 injury 
and not the July 1979 injury.  

The Board finds Dr. K.M.'s opinion to be probative; he 
reviewed the veteran's claims file and provided reasoning and 
explanation for his conclusion.  There is no other evidence 
to relate the veteran's current foot complaints to her active 
duty service and thus, the Board must deny this claim.

The Board also finds the medical evidence to weigh against 
her left leg/knee claim.  First, having denied service 
connection for the left foot disability, there is no 
underlying disability on which to grant service connection on 
a secondary basis.  See 38 C.F.R. § 3.310(a) (2006).  Second, 
Dr. K.M. also concluded in his report that any disability in 
the left knee was not the result of injury to the left foot 
during service.  As noted above, the doctor rendered his 
opinion after reviewing the claims file and the Board finds 
it to be highly probative.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left foot disability is denied.

Service connection for a left leg (knee) disability is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


